                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

ANGELICA BELEN,
et al.,

        Plaintiffs,

   v.                                                       Case No. 20-CV-519

TODD BRUNNER, et al.,

        Defendants.


 REPORT AND RECOMMENDATION SCREENING PLAINTIFFS’ COMPLAINT


        Angelica Belen, a prisoner proceeding pro se, filed a complaint in the above captioned

action on behalf of herself and her minor son, Wilfredo J. Belen, Jr. Belen also filed a petition

for leave to proceed without prepayment of the filing fee (in forma pauperis) (Docket # 2.) In

reviewing the plaintiffs’ complaint, I noted that it appeared the court lacked jurisdiction under

either 28 U.S.C. § 1331 or 28 U.S.C. § 1332 and thus allowed the plaintiffs the opportunity to

voluntarily dismiss this action to avoid paying the full filing fee under 28 U.S.C. § 1915.

(Docket # 7.) In response, the plaintiffs filed a response asserting that jurisdiction is proper

under 28 U.S.C. § 1332 because plaintiff Wilfredo J. Belen, Jr. resides in Ohio with his father

and the amount in controversy exceeds $75,000.00. (Docket # 8.) The plaintiffs still have not

demonstrated jurisdiction under 28 U.S.C. § 1332. To invoke diversity jurisdiction, there must

be complete diversity of citizenship between all plaintiffs and all defendants. “Complete

diversity” means that “no plaintiff may be from the same state as any defendant.” Smart v.

Local 702 Int’l Bhd. of Elec. Workers, 562 F.3d 798, 803 (7th Cir. 2009). Plaintiff Angelica Belen

brings this action on her own behalf, as well as on behalf of her minor son. (Docket # 1.)



           Case 2:20-cv-00519-JPS Filed 05/21/20 Page 1 of 3 Document 9
Angelica Belen pleads that she is a citizen of Wisconsin, as is all of the defendants. (Id. at 1–

2.) Even if one of the plaintiffs (Belen’s minor son) is not a citizen of Wisconsin, diversity

jurisdiction is not established unless all of the plaintiffs are not citizens of Wisconsin. In other

words, because Angelica Belen is a plaintiff and a citizen of Wisconsin, there is no diversity

jurisdiction. For these reasons, I recommend that the plaintiffs’ complaint be dismissed for

lack of jurisdiction.1

        NOW, THEREFORE, IT IS RECOMMENDED that this action be DISMISSED

WITHOUT PREJUDICE for lack of jurisdiction.

        Your attention is directed to General L.R. 72(c), 28 U.S.C. § 636(b)(1)(B) and Federal

Rules of Criminal Procedure 59(b), or Federal Rules of Civil Procedure 72(b) if applicable,

whereby written objections to any recommendation or order herein, or part thereof, may be

filed within fourteen days of the date of service of this recommendation or order. Objections

are to be filed in accordance with the Eastern District of Wisconsin’s electronic case filing

procedures. Courtesy paper copies of any objections shall be sent directly to the chambers of

the district judge assigned to the case. Failure to file a timely objection with the district court

shall result in a waiver of a party’s right to appeal. If no response or reply will be filed, please

notify the Court in writing.




1
  Because the defendants have not yet appeared and had an opportunity to consent or refuse magistrate judge
jurisdiction, I issue a report and recommendation regarding the screening of the plaintiffs’ complaint. See
Coleman v. Labor and Industry Review Commission, 860 F.3d 461(7th Cir. 2017).
                                                    2




           Case 2:20-cv-00519-JPS Filed 05/21/20 Page 2 of 3 Document 9
Dated at Milwaukee, Wisconsin this 21st day of May, 2020.

                                        BY THE COURT

                                        s/Nancy Joseph_____________
                                        NANCY JOSEPH
                                        United States Magistrate Judge




                                    3




  Case 2:20-cv-00519-JPS Filed 05/21/20 Page 3 of 3 Document 9
